        Case: 1:21-cv-00626 Document #: 1 Filed: 02/03/21 Page 1 of 4 PageID #:1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ABRILLIA WILLIAMS,                             )
     Plaintiff,                                )
                                               )
v.                                             )
                                               )
RADIUS GLOBAL SOLUTIONS LLC,                   )
                                               )
      Defendant.                               )
__________________________                     )

                              COMPLAINT AND JURY DEMAND

        NOW COMES THE PLAINTIFF, ABRILLIA WILLIAMS, BY AND THROUGH

COUNSEL, BRIAN J. OLSZEWSKI, and for her Complaint against the Defendant, pleads as

follows:

                                         JURISDICTION

     1. This is an action for damages, brought against a debt collector for violating the Fair Debt

        Collection Practices Act at 15 U.S.C. § 1692 et seq. ("FDCPA").

                                              VENUE

     2. The transactions and occurrences which give rise to this action occurred in Cook County,

        Illinois.

     3. Venue is proper in the Northern District of Illinois.

                                             PARTIES

     4. Plaintiff is a natural person residing in the City of Chicago, Cook County, Illinois.

     5. The Defendant to this lawsuit is Radius Global Solutions LLC, which is a Minnesota

        limited liability company that conducts business in the State of Illinois.


                                                   1
   Case: 1:21-cv-00626 Document #: 1 Filed: 02/03/21 Page 2 of 4 PageID #:2




                                   GENERAL ALLEGATIONS

6. Defendant is attempting to collect a consumer type debt allegedly owed by Plaintiff to

   Capital One Bank (USA), N.A. in the amount of $705.44 (“alleged Debt”).

7. On or about May 9, 2020, Plaintiff received a Demand Letter from Defendant. In the letter,

   Defendant stated that Plaintiff has 30 days to dispute the validity of the alleged Debt and

   offered Plaintiff a settlement for the alleged Debt. However, Defendant’s letter did not state

   that the communication is from a debt collector nor did it advise Plaintiff that Defendant is

   attempting to collect a debt.

8. On or about May 18, 2020, Credit Repair Lawyers of America, on behalf of Plaintiff, sent

   Defendant a Cease & Desist and request for validation.

9. On or about August 12, 2020, Plaintiff received a correspondence from Defendant offering

   her another settlement for the alleged Debt.

10. To date, Plaintiff has not received validation of the alleged Debt.

11. After receiving Plaintiff’s request for validation, Defendant resumed attempts to collect

   the alleged Debt without validating the alleged Debt, in violation of the FDCPA.

12. Furthermore, Defendant contacted Plaintiff after Defendant was notified that Plaintiff was

   represented by an attorney and after receiving the Cease & Desist, in violation of the

   FDCPA.

13. Plaintiff suffered pecuniary and emotional damages as a result of Defendant’s actions.

COUNT I – VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

14. Plaintiff reincorporates the preceding allegations by reference.

15. At all relevant times Defendant, in the ordinary course of its business, regularly engaged

   in the practice of collecting debts on behalf of other individuals or entities.

                                              2
      Case: 1:21-cv-00626 Document #: 1 Filed: 02/03/21 Page 3 of 4 PageID #:3




   16. Plaintiff is a "consumer" for purposes of the FDCPA and the account at issue in this case

       is a consumer debt.

   17. Defendant is a "debt collector" under the Fair Debt Collection Practices Act ("FDCPA"),

       15 U.S.C. §1692a(6).

   18. Defendant's foregoing acts in attempting to collect this alleged debt violated the following

       provisions of the FDCPA:

           a. 15 U.S.C. §1692c by contacting Plaintiff after Defendant was notified that Plaintiff

               is represented by an attorney and after receiving the Cease & Desist.

           b. 15 U.S.C. §1692e by using deceptive practices to attempt to collect the alleged Debt

               by making further collection attempts without validating the alleged Debt.

               Furthermore, Defendant failed to state in its demand letter that the letter is a

               communication from a debt collector and that Defendant is making an attempt to

               collect a debt.

           c. 15 U.S.C. §1692g by making further collection attempts without validating the

               alleged Debt therefore violating Plaintiff’s validation rights.

   19. To date, and a direct and proximate cause of the Defendant’s failure to honor its statutory

       obligations under the FDCPA, the Plaintiff has continued to suffer from stress and

       irritation.

   20. Plaintiff has suffered economic, emotional, general and statutory damages as a result of

       these violations of the FDCPA.

   WHEREFORE, PLAINTIFF PRAYS THAT THIS HONORABLE COURT enter

judgment in her favor and against Defendant for actual damages, statutory damages, costs, and

reasonable attorneys' fees as provided by the Fair Debt Collection Practices Act.

                                                 3
Case: 1:21-cv-00626 Document #: 1 Filed: 02/03/21 Page 4 of 4 PageID #:4




                                JURY DEMAND

Plaintiff hereby demands a trial by Jury.


                                Respectfully submitted.


                                /s/ Brian J. Olszewski
                                Brian J. Olszewski
                                Law Offices of Michael Lee Tinaglia, Ltd.
                                444 N. Northwest Hwy., Ste. 350
                                Park Ridge, IL 60068
                                Telephone: (847) 692-0421
                                Fax: (847) 685-8440
                                bolszewski@tinaglialaw.com
                                Attorneys for Plaintiff,
                                Abrillia Williams




                                            4
